Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/660,641 filed on 4/26/22. Claims 1 -  20 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.
Instant Application
Pat # 11,349,508
A radio frequency module, comprising: 
an antenna terminal; 
a first input/output terminal; 
a second input/output terminal; 
a first filter circuit disposed on a first path and having a passband that is a first frequency band, the first path connecting the antenna terminal and the first input/output terminal; 
a second filter circuit disposed on a second path and having a passband that is a second frequency band higher than the first frequency band, the second path connecting the antenna terminal and the second input/output terminal; and 
a first band-elimination filter circuit disposed on the second path and having an attenuation band that is a partial band of a third frequency band belonging to an unlicensed band, the third frequency band being higher than the second frequency band.
A radio frequency module, comprising: 
an antenna terminal; 
a first input/output terminal; 
a second input/output terminal; 
a first filter circuit disposed on a first path and having a passband that is a first frequency band, the first path connecting the antenna terminal and the first input/output terminal; 
a second filter circuit disposed on a second path and having a passband that is a second frequency band higher than the first frequency band, the second path connecting the antenna terminal and the second input/output terminal; and 
a first band-elimination filter circuit disposed on the second path and having an attenuation band that is a partial band of a third frequency band belonging to an unlicensed band that ranges from 5 GHz or higher, the third frequency band being higher than the second frequency band, wherein the second filter circuit is an inductor-capacitor (LC) filter circuit that includes an inductor and a capacitor.


It would have been obvious to one of the ordinary skilled in the art to understand that the system will work having frequency with 5GHz or higher since they both are in same unlicensed band and with or without having basic LC filter circuit which is known to the ordinary skilled in the art. 

7.	Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.
Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 1, wherein the first band-elimination filter circuit is configured to change at least one of a frequency range of the attenuation band or an amount of attenuation of the attenuation band.
The radio frequency module according to claim 1, wherein the first band-elimination filter circuit is configured to change at least one of a frequency range of the attenuation band or an amount of attenuation of the attenuation band.


8.	Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.
Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 1, wherein the first band-elimination filter circuit includes: a first band-elimination filter having an attenuation band that is the partial band of the third frequency band; and a first switch configured to controllably switch a connection of the antenna terminal between a bypass path and the first band-elimination filter, the bypass path bypassing the first band-elimination filter and connecting the antenna terminal and the second input/output terminal.
The radio frequency module according to claim 1, wherein the first band-elimination filter circuit includes: a first band-elimination filter having an attenuation band that is the partial band of the third frequency band; and a first switch configured to controllably switch a connection of the antenna terminal between a bypass path and the first band-elimination filter, the bypass path bypassing the first band-elimination filter and connecting the antenna terminal and the second input/output terminal.


9.	Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.
Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 3, wherein under a condition that a radio frequency signal of the second frequency band and a radio frequency signal of the partial band of the third frequency band are simultaneously transferred, the first switch is configured to connect the antenna terminal to the first band-elimination filter.
The radio frequency module according to claim 3, wherein under a condition that a radio frequency signal of the second frequency band and a radio frequency signal of the partial band of the third frequency band are simultaneously transferred, the first switch is configured to connect the antenna terminal to the first band-elimination filter.


10.	Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 3, wherein the second filter circuit is connected between the first switch and the first band-elimination filter, and is configured to attenuate a signal of the first frequency band and a signal of the third frequency band.
The radio frequency module according to claim 3, wherein the second filter circuit is connected between the first switch and the first band-elimination filter, and is configured to attenuate a signal of the first frequency band and a signal of the third frequency band.


11.	Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 1, wherein the first band-elimination filter circuit includes: a second band-elimination filter having an attenuation band that is a first region belonging to the third frequency band; a third band-elimination filter having an attenuation band that is a second region belonging to the third frequency band; and a second switch configured to controllably switch a connection of the second filter circuit between the second band-elimination filter and the third band-elimination filter.
The radio frequency module according to claim 1, wherein the first band-elimination filter circuit includes: a second band-elimination filter having an attenuation band that is a first region belonging to the third frequency band; a third band-elimination filter having an attenuation band that is a second region belonging to the third frequency band; and a second switch configured to controllably switch a connection of the second filter circuit between the second band-elimination filter and the third band-elimination filter.


12.	Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 1, wherein the first filter circuit and the second filter circuit are directly connected to the antenna terminal.
The radio frequency module according to claim 1, wherein the first filter circuit and the second filter circuit are directly connected to the antenna terminal.


13.	Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 1, further comprising: a third filter circuit having a passband that is the third frequency band.
The radio frequency module according to claim 1, further comprising: a third filter circuit having a passband that is the third frequency band.


14.	Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 8, further comprising: a second band-elimination filter circuit disposed on a third path and having an attenuation band that is a partial band of the second frequency band, the third path being a path on which the third filter circuit is disposed.
The radio frequency module according to claim 8, further comprising: a second band-elimination filter circuit disposed on a third path and having an attenuation band that is a partial band of the second frequency band, the third path being a path on which the third filter circuit is disposed.


15.	Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 1, wherein the first band-elimination filter circuit includes: an inductor and a capacitor connected in series to a ground path that connects the second path and a ground; and a third switch disposed on the ground path.
The radio frequency module according to claim 1, wherein the first band-elimination filter circuit includes: an inductor and a capacitor connected in series to a ground path that connects the second path and a ground; and a third switch disposed on the ground path.


16.	Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 10, wherein the third frequency band includes a third region and a fourth region, the fourth region having a higher frequency range than the third region, and under a condition that a radio frequency signal of the second frequency band and a radio frequency signal of the fourth region are simultaneously transferred, the third switch is configured to connect the second path, the inductor, the capacitor, and the ground.
The radio frequency module according to claim 10, wherein the third frequency band includes a third region and a fourth region, the fourth region having a higher frequency range than the third region, and under a condition that a radio frequency signal of the second frequency band and a radio frequency signal of the fourth region are simultaneously transferred, the third switch is configured to connect the second path, the inductor, the capacitor, and the ground.

16.	Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 1, wherein the first band-elimination filter circuit includes: an acoustic wave resonator connected in series to a ground path that connects the second path and a ground; and a fourth switch disposed on the ground path.
The radio frequency module according to claim 1, wherein the first band-elimination filter circuit includes: an acoustic wave resonator connected in series to a ground path that connects the second path and a ground; and a fourth switch disposed on the ground path.


17.	Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 12, wherein the third frequency band includes a third region and a fourth region, the fourth region having a higher frequency range than the third region, and under a condition that a radio frequency signal of the second frequency band and a radio frequency signal of the third region are simultaneously transferred, the fourth switch is configured to connect the second path, the acoustic wave resonator, and the ground.
The radio frequency module according to claim 12, wherein the third frequency band includes a third region and a fourth region, the fourth region having a higher frequency range than the third region, and under a condition that a radio frequency signal of the second frequency band and a radio frequency signal of the third region are simultaneously transferred, the fourth switch is configured to connect the second path, the acoustic wave resonator, and the ground.


18.	Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 1, wherein at least one of the passband of the first filter circuit or the passband of the second filter circuit is variable.
The radio frequency module according to claim 1, wherein at least one of the passband of the first filter circuit or the passband of the second filter circuit is variable.


19.	Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 1, wherein the second filter circuit includes a capacitive series-arm circuit disposed on the second path, the first band-elimination filter circuit includes a capacitive series-arm circuit and one or more parallel-arm circuits, the capacitive series-arm circuit being disposed on the second path, and the capacitive series-arm circuit of the second filter circuit and the capacitive series-arm circuit of the first band-elimination filter circuit are directly connected.
The radio frequency module according to claim 1, wherein the second filter circuit includes a capacitive series-arm circuit disposed on the second path, the first band-elimination filter circuit includes a capacitive series-arm circuit and one or more parallel-arm circuits, the capacitive series-arm circuit being disposed on the second path, and the capacitive series-arm circuit of the second filter circuit and the capacitive series-arm circuit of the first band-elimination filter circuit are directly connected.


20.	Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
A radio frequency module, comprising: an antenna terminal; a second input/output terminal; a second filter circuit disposed on a second path, having a passband that is a second frequency band, and configured to attenuate a signal of a first frequency band, the second path connecting the antenna terminal and the second input/output terminal, the first frequency band being lower than the second frequency band; and a first band-elimination filter circuit disposed on the second path and having an attenuation band that is a partial band of a third frequency band, the third frequency band being higher than the second frequency band, wherein the first band-elimination filter circuit is configured to change at least one of a frequency range of the attenuation band or an amount of attenuation of the attenuation band.
A radio frequency module, comprising: an antenna terminal; a second input/output terminal; a second filter circuit disposed on a second path, having a passband that is a second frequency band, and configured to attenuate a signal of a first frequency band, the second path connecting the antenna terminal and the second input/output terminal, the first frequency band being lower than the second frequency band; and a first band-elimination filter circuit disposed on the second path and having an attenuation band that is a partial band of a third frequency band belonging to an unlicensed band that ranges from 5 GHz or higher, the third frequency band being higher than the second frequency band, wherein the second filter circuit is an inductor-capacitor (LC) filter circuit that includes an inductor and a capacitor, and the first band-elimination filter circuit is configured to change at least one of a frequency range of the attenuation band or an amount of attenuation of the attenuation band.


It would have been obvious to one of the ordinary skilled in the art to understand that the system will work having frequency with 5GHz or higher since they both are in same unlicensed band and with or without having basic LC filter circuit which is known to the ordinary skilled in the art. 

20.	Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 16, further comprising: a third filter circuit disposed on a third path and having a passband that is the third frequency band; and a second band-elimination filter circuit disposed on the third path and having an attenuation band that is a partial band of the second frequency band.
The radio frequency module according to claim 16, further comprising: a third filter circuit disposed on a third path and having a passband that is the third frequency band; and a second band-elimination filter circuit disposed on the third path and having an attenuation band that is a partial band of the second frequency band.


21.	Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
A radio frequency module, comprising: an antenna terminal; a second input/output terminal; a second filter circuit disposed on a second path, having a passband that is a second frequency band, and configured to attenuate a signal of a first frequency band, the second path connecting the antenna terminal and the second input/output terminal, the first frequency band being higher than the second frequency band; and a first band-elimination filter circuit disposed on the second path and having an attenuation band that is a partial band of a third frequency band, the third frequency band being lower than the second frequency band, wherein the first band-elimination filter circuit is configured to change at least one of a frequency range of the attenuation band or an amount of attenuation of the attenuation band.
A radio frequency module, comprising: an antenna terminal; a second input/output terminal; a second filter circuit disposed on a second path, having a passband that is a second frequency band, and configured to attenuate a signal of a first frequency band, the second path connecting the antenna terminal and the second input/output terminal, the first frequency band being higher than the second frequency band; and a first band-elimination filter circuit disposed on the second path and having an attenuation band that is a partial band of a third frequency band belonging to an unlicensed band that ranges from 5 GHz or higher, the third frequency band being lower than the second frequency band, wherein the second filter circuit is an LC filter circuit that includes an inductor and a capacitor, and the first band-elimination filter circuit is configured to change at least one of a frequency range of the attenuation band or an amount of attenuation of the attenuation band.


It would have been obvious to one of the ordinary skilled in the art to understand that the system will work having frequency with 5GHz or higher since they both are in same unlicensed band and with or without having basic LC filter circuit which is known to the ordinary skilled in the art. 

22.	Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
The radio frequency module according to claim 18, further comprising: a third filter circuit disposed on a third path and having a passband that is the third frequency band; and a second band-elimination filter circuit disposed on the third path and having an attenuation band that is a partial band of the second frequency band.
The radio frequency module according to claim 18, further comprising: a third filter circuit disposed on a third path and having a passband that is the third frequency band; and a second band-elimination filter circuit disposed on the third path and having an attenuation band that is a partial band of the second frequency band.


23.	Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No 11,349,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,349,508
A communication device, comprising: an antenna; a radio frequency (RF) signal processing circuit configured to process a radio frequency signal to be transmitted by the antenna and a radio frequency signal received by the antenna; and the radio frequency module according to claim 1 configured to transfer the radio frequency signals between the antenna and the RF signal processing circuit.
A communication device, comprising: an antenna; a radio frequency (RF) signal processing circuit configured to process a radio frequency signal to be transmitted by the antenna and a radio frequency signal received by the antenna; and the radio frequency module according to claim 1 configured to transfer the radio frequency signals between the antenna and the RF signal processing circuit.


Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632